t c memo united_states tax_court estate of lynn m rodgers deceased first national bank of commerce executor petitioner v commissioner of internal revenue respondent docket no filed date edward d wegmann and david f edwards for petitioner linda k west for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in petitioner's federal estate_tax estate_tax the sole issue remaining for decision is the fair_market_value of the interest that lynn m rodgers decedent owned on the date of his death in marrero land and improvement association limited marrero land or the company we find that the fair_market_value of that interest on that date is dollar_figure findings_of_fact most of the facts have been stipulated and are so found on date the valuation_date decedent died testate at the age of first national bank of commerce the executor of decedent's_estate executor had its principal_place_of_business in new orleans louisiana at the time the petition was filed at the time of his death decedent owned inter alia an interest in shares of stock of marrero land that interest was represented by voting_trust certificate no one voting_trust certificate which was issued and governed by the rodgers-barkley voting_trust and which represented as of the valuation_date one-third of the outstanding_stock of the company we shall refer to decedent's voting_trust certificate for shares of the stock of marrero land as decedent's interest in marrero land marrero land which was incorporated under the laws of louisiana on date has been a closely held corpora- tion engaged principally in the business of acquiring develop- ing managing improving maintaining leasing and selling real_estate located principally within the greater new orleans metro- politan area since its incorporation marrero land has been owned and actively operated as a family enterprise with the only stockholders being descendants by blood or marriage of its original stockholders who were louis herman marrero sr and his three sons louis herman marrero jr william felix marrero and leo a marrero we shall refer to the descendants by blood or marriage of the original stockholders of marrero land as marrero family members at the time marrero land was incorporated article vi of its articles of incorporation article vi provided no stockholder shall have the right to sell or transfer any share or shares of the capital stock of the said corporation owned by him until the expiration of fifteen days after given sic written notice to the other stock holders who will have the privilege of purchasing the same during said fifteen days at the actual cash_value thereof as established by the books of the corporation around n buckner barkley jr mr barkley and keith m hammett mr hammett who were not members of decedent's immediate_family and who were at the time members of the board_of directors and the executive vice president and the treasurer respectively of marrero land had concerns regarding louis marrero iv mr marrero who was then president of marrero land that was because inter alia mr marrero had pledged the marrero land stock which he owned in order to secure certain of his personal obligations and mr barkley and mr hammett be- lieved that that stock might be sold to satisfy mr marrero's personal debts in which event persons who were not marrero family members would become stockholders of marrero land principally because of the foregoing concerns mr barkley initiated steps to amend article vi which did not specifically address the situation in which the stock of one of the company's stockholders was to be sold in order to repay the debt of that stockholder mr barkley asked graham stafford mr stafford marrero land's attorney to review article vi advise the company what it should do in order to address the concerns that persons who were not marrero family members might become stockholders and provide suggestions to the company with respect to updating and modernizing the language of article vi mr stafford working with mr barkley recommended that the company's stockholders amend article vi to provide as follows a - all sales assignments exchanges transfers donations or other dispositions of the shares of the capital stock of this corporation shall be made on the books of the corporation and in accordance with this article vi each share of the capital stock of this corporation is issued on the condition that any trans- fer in violation of this article vi shall be void and the corporation shall be under no obligation to trans- fer such shares on its books pay dividends to or otherwise regard the holder thereof as a shareholder of this corporation each certificate of stock represent-- ing shares of this corporation shall bear a legend making reference to this article vi b - if any shareholder of the corporation desires to sell assign exchange transfer donate or oth- erwise dispose_of shares of the capital stock of the corporation he shall first offer such shares to the corporation by giving written notice to the corpora- tion upon receipt of such notice the corporation shall send a copy of such notice to all shareholders for a period of forty-five days after the cor- poration receives notice from the selling shareholder the corporation shall have an option to purchase all the shares offered at the book_value of the shares the forty-five day period during which the cor- poration shall have the right to purchase the shares shall be referred to as the first option period c - if the corporation fails or refuses to pur- chase the shares offered within the first option pe- riod the selling shareholder shall next offer such shares to the other shareholders of the corporation and they or any of them shall have a second option to purchase all such shares at their book_value if more than one shareholder desires to purchase the shares such shareholders shall have the option to purchase the shares offered in the proportion that the number of shares registered in their respective names bears to the total number of shares registered in the names of all shareholders who desire to purchase such shares fach shareholder shall have thirty days after the date of the first option period expires within which to notify the corporation in writing of the number of shares he desires to purchase and shall attach a cer- tified check made payable to the corporation in an amount equal to the book_value of the number of shares he desires to purchase the checks of all shareholders shall be held in escrow by the corporation pending the closing within forty days of the termination of the first option period the corporation shall notify the selling shareholder whether the second option has been exercised by the shareholders and shall otherwise comply with the provisions of subparagraph e of this article vi d - for purposes of this article vi the book_value shall mean the value of the shares as shown on the books of the corporation as of the date shown on the corporation's most recent annual audit such determination of book_value shall be made by the firm of certified public accountants who performed the corporation's most recent annual audit and shall be made in accordance with generally_accepted_accounting_principles with no value attributable to good will e - acceptance of any offer to sell shall be made by the corporation giving written notice to the selling shareholder accompanied by a certified check for the full amount of the purchase_price and such acceptance when accompanied by tender of the certified check shall constitute a sale of the shares and shall entitle the purchasers s to have the stock certificate for the shares delivered properly endorsed with signatures guaranteed for all of the shares sold the closing of the sale and the transfer of the shares shall take place at the registered office of the corporation within fifteen days of the acceptance the date and time of the closing shall be set forth in the written notice of acceptance f - if a shareholder offers shares of this corporation first to the corporation and then to the shareholders in accordance with this article vi and neither the corporation nor the shareholders shall accept such offer then fora period of twelve months following the expiration of the shareholders' second option period such shareholder shall be free to sell assign exchange transfer donate or otherwise dispose_of the shares in any manner and upon such terms and conditions as he may deem appropriate and such transfer shall be recognized on the books of the corpora- tion g -- the donation inter_vivos of shares of the capital stock of the corporation or any transfer of such shares following the death of a shareholder shall be subject_to the provisions of this article vi unless such shares shall be transferred to the spouse chil- dren or other lawful descendants or the spouse of any child or lawful descendant or the father or mother or other lawful ascendant or the collateral relations of the shareholder whether outright in trust or to any other legal entity established for the exclusive ben- efit of any of the foregoing persons provided how- ever that the corporation shall not be required to record and honor such transfer except upon receipt of written notice of such transfer h - notwithstanding any other provision of this article vi a shareholder shall have the right to sell all or part of his shares to or exchange such shares with his spouse children or other lawful descen- dants or the spouse of any child or lawful descendant or the father mother or lawful ascendant or the collateral relations of the selling shareholder whether outright in trust or to any other legal entity established for the exclusive benefit of any of the foregoing persons provided that such sale_or_exchange is made for a price or consideration of no more than the book_value of the shares and provided further that the corporation shall not be required to record and honor such transfer except upon receipt of written notice of such transfer i - in the event any shareholder pledges or hy- pothecates the shares of the capital stock of this corporation to secure an obligation and subsequently defaults on such obligation the creditor before enforcing any of its rights with respect to such shares shall immediately notify the corporation and the defaulting shareholder and for a period of forty- five days after the receipt of such notice the corporation shall have the option to purchase all of the shares so pledged or hypothecated for the book_value of the shares if the corporation fails or refuses to purchase all the shares during the first option period provided the shareholders shall have a second option to purchase the shares in accordance with subparagraph c of this article vi provided however if the shareholder who pledged or hypothecated his shares shall cure the default on his obligation with the creditor prior to the time the corporation or the shareholders exercise their option to purchase the shares the option to purchase such shares shall ter- mminate if either the corporation or the shareholders purchases such shares the purchase_price shall be paid jointly to the defaulting shareholder and the creditor tf neither the corporation nor the shareholders pur- chases all the shares so offered then for a period of twelve months following the expiration of the shareholder's second option period the creditor shall be free to exercise its security rights and sell assign exchange transfer or otherwise dispose_of such shares in any manner and upon such terms and conditions as he may deem appropriate and such trans- fer shall be recognized on the books of the corpora- tion in the event of a sale or transfer of any shares of the capital stock of this corporation made by or at the instance of any mortgagee pledgee creditor bankruptcy trustee or receiver of any shareholder without first complying with the provisions of this article vi whether such sale or transfer be public or private judicial or otherwise the party acquiring such shares shall offer the shares so purchased to the corporation and to the shareholders thereof at book_value pursuant to the terms and conditions of this article vi and if the corporation fails or refuses within the first option period provided and the share- holders fail or refuse within the second option period provided to purchase all the shares so offered the shares may be transferred to the party acquiring the shares and such transfer shall be recognized on the books of the corporation j - the failure or refusal of the corporation or the shareholders to strictly enforce the provisions of and exercise their rights under this article vi shall not be construed nor operate as a waiver of and shall be entirely without prejudice to their right to enforce such provisions and exercise their rights under this article vi notwithstanding any other provision of this article vi shareholders owning at least of the capital stock of the corporation may waive the provisions of this article vi by executing a written consent in recommending that the stockholders of marrero land adopt the foregoing amendment to article vi mr barkley did not intend to change the price at which that company's stock was to be purchased under such amended article from the price at which such stock was to have been purchased under article vi on date the stockholders of marrero land who did not include decedent's spouse or children adopted a resolution authorizing the foregoing amendment to article vi amended article vi on date that resolution became effective in accor- dance with la rev stat ann sec_12 west a legend appears on each of the outstanding_stock certificates of marrero land which restates the substance of the restrictions on the transfer of the company's stock that are contained in amended article vi no appraisal of the marrero land stock was obtained prior to the adoption in of amended article vi that was because mr barkley and mr hammett saw no reason to obtain such an appraisal since the use of book_value under amended article vi which was readily determinable by the company's certified public accoun- tants who audited its books each year provided for a precise determination of the price at which stock was to be purchased under that article the use of book_value in amended article vi also eliminated as far as the company and its stockholders were concerned the costs and uncertainties associated with establish- ing a price for the stock of marrero land through an appraisal or another method every time that there was a transfer of such stock even after the adoption of amended article vi there was dissension among the company's stockholders about mr marrero's role in its management mr barkley and certain other stock- holders wanted to remove mr marrero as president in an effort to unite the voting power in marrero land of mr barkley and decedent mr barkley met with decedent and suggested that a voting_trust be formed which would allow mr barkley to vote the stock of the company that decedent owned decedent agreed on date mr barkley and decedent entered into the rodgers-barkley voting_trust voting_trust to which decedent transferred the shares of marrero land stock that he owned and mr barkley transferred one share of the company's stock that he owned at all relevant times mr barkley has been the sole trustee of the voting_trust as such mr barkley has had the sole right to vote the stock of marrero land held in the voting_trust pursuant to the terms of the voting_trust agree- ment the voting_trust was to remain in force until date at which time the duration of the voting_trust could be extended for an additional period of up to ten years upon the approval of registered owners of voting_trust_certificates representing not less than a majority of the total number of shares deposited after the voting_trust was created and decedent transferred to it all of the stock of marrero land that he owned mr barkley succeeded in effecting management changes in the company mr marrero was asked to and did resign as president of marrero land and on date mr barkley was elected the com- pany's president since the adoption in of amended article vi until the time of trial in this case there have been two occasions on which the provisions of that article became operative the first instance occurred in when catherine cleary richard ms richard who owned 9ths of one share of the company's stock sought to sell that fractional share interest pursuant to amended article vi ms richard offered to sell it to marrero land the company exercised its right under that article and on date purchased ms richard's fractional share interest in marrero land at book_value the second occasion on which the provisions of amended article vi became operative occurred in when james cleary jr mr cleary who owned 9ths of one share of the company's stock sought to sell that fractional share interest pursuant to the provisions of amended article vi he offered to sell it to marrero land the company exercised its right under that article and on date purchased mr cleary's fractional share interest in marrero land at book_value according to the audited financial statements of marrero land the book_value of marrero land's equity as of the valuation_date was dollar_figure and the book_value of decedent's interest in that equity was dollar_figure except for the real properties identified in the following table and referred to herein as remaining unimproved real properties the following table shows the fair market values of marrero land's assets as of the val- uation date ‘this figure was rounded assets other than real properties dollar_figure improved and leased real properties big_number unimproved real properties plantation estates big_number destrahan division wetlands big_number fairfield plantation big_number barkley estates - residential portion not including commercial portion big_number whitehouse plantation big_number remaining unimproved real properties big_number total big_number the fair_market_value of each of the unimproved real prop- erties other than the remaining unimproved real properties that are identified in the foregoing table was calculated by using a discounted cash-flow analysis which included a discount for market absorption absorption discount and marketing the dollar figure that is shown in the foregoing table for the remaining unimproved real properties is the aggregate value as of the valuation_date of those properties to which the parties stipulated and which was determined by ascertaining the value of each such property without taking into account an absorption discount as of the valuation_date neither decedent's spouse nor any of his children was a stockholder of marrero land and there was no plan to sell or liquidate marrero land it was anticipated as of that date that the highest_and_best_use of at a minimum approximately percent of the remaining unimproved real prop- erties was to sell them on date the executor timely filed form_706 united_states estate and generation-skipping_transfer_tax return estate_tax_return on behalf of decedent's_estate estate the executor reported in the return that the fair_market_value of decedent's interest in marrero land on the valuation_date was dollar_figure respondent issued a notice_of_deficiency notice to the estate and the executor respondent determined in the notice that the fair_market_value of decedent's interest in marrero land on the valuation_date was dollar_figure the executor timely filed form_843 claim_for_refund and reguest for abatement refund claim on behalf of the estate the executor reported in the refund claim that the fair_market_value of decedent's interest in marrero land on the valuation_date was dollar_figure and not the value reported in the estate_tax_return and that consequently the estate was entitled to a refund of federal estate_tax opinion the estate modified the position that it took in the refund claim as to the fair_market_value of decedent's interest in marrero land on the valuation_date the estate now claims that the fair_market_value of that interest on that date is between dollar_figure and dollar_figure in the alternative the estate contends that the maximum fair_market_value of decedent's in- terest in marrero land on the valuation_date is its book_value or dollar_figure because amended article vi controls the value of that interest for estate_tax purposes respondent modified the determination in the notice as to the value of decedent's interest in marrero land on the valuation_date respondent now contends that the fair_market_value of that interest on that date is dollar_figure the value of decedent's gross_estate is to be determined by including the value at his death of all of his property real or personal tangible or intangible wherever situated see sec_2031 the value of every item of property includible in decedent's gross_estate is its fair_market_value on the valuation_date see sec_20_2031-1 estate_tax regs section l b estate_tax regs defines the term fair_market_value as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts all relevant facts and elements of value as of the applicable_valuation_date shall be considered in every case the willing buyer and the willing seller to which sec_20_2031-1 estate_tax regs refers are hypothetical persons rather than specific individuals or entities and the individual all section references are to the internal_revenue_code in effect on the valuation_date all rule references are to the tax_court rules_of_practice and procedure characteristics of those hypothetical persons are not necessarily the same as the individual characteristics of the actual seller and the actual buyer see 706_f2d_1424 7th cir 658_f2d_999 5th cir 110_tc_530 the hypothetical willing buyer and the hypothetical willing seller are presumed to be dedicated to achieving the maximum economic advantage see estate of curry v united_states supra pincite estate of davis v commissioner supra 94_tc_193 in the case of unlisted stock like the stock of marrero land the price at which sales of stock are made in arm's-length transactions in an open market is the best evidence of its value see 303_f2d_887 5th cir revg and remanding tcmemo_1960_51 estate of davis v com- missioner supra in the instant case the record does not disclose any such sales of marrero land stock where the value of unlisted stock cannot be determined from actual sale prices its value generally is to be determined by taking into consideration the company's net_worth prospective earning power and dividend-paying capacity as well as other_relevant_factors including the company's good will its position in the industry its management the degree of control of the business represented by the block of stock to be valued and the values of securities of corporations engaged in the same or similar lines of business that are listed on a stock exchange see sec_20_2031-2 estate_tax regs sec_4 of revrul_59_60 1959_1_cb_237 sets forth criteria that are virtually identical to those listed in section f estate_tax regs and has been widely accepted as setting forth the appropriate criteria to consider in determining fair_market_value estate of newhouse v commissioner supra pincite sec_5 of revrul_59_60 c b which addresses the weight to be given the relevant factors depending on the nature of the company's business provides in pertinent part a harnings may be the most important criterion of value in some cases whereas asset value will receive primary consideration in others in general the appraiser will accord primary consideration to earnings when valuing stocks of companies which sell products or services to the public conversely in the investment or holding type of company the appraiser may accord the greatest weight to the assets underlying the se- curity to be valued regardless whether the corporation whose stock is being valued is seen primarily as an operating company or primarily as an investment_company the courts should not restrict consider- ation to only one approach to valuation such as capitalization of earnings or net asset value see 325_f2d_934 8th cir affg tcmemo_1961_347 79_tc_938 the degree to which a corporation is actively engaged in producing income rather than merely holding property for investment should influ- ence the weight to be given to the values arrived at under different valuation approaches however it should not dictate the use of one approach to the exclusion of all others see estate of andrews v commissioner supra there is no fixed formula for applying the factors that are to be considered in determining the fair_market_value of unlisted stock see hamm v commissioner supra pincite estate of davis v commissioner supra pincite the weight to be given to the various factors in arriving at fair_market_value depends upon the facts of each case see sec_20_2031-2 estate_tax regs as the trier of fact we have broad discretion in assigning the weight to accord to the various factors and in selecting the method of valuation see 640_f2d_249 9th cir affg on this issue and revg in part tcmemo_1978_191 estate of davis v commis-- sioner supra pincite see also sec_20_2031-2 estate_tax regs the determination of the value of closely held stock like the stock of marrero land in which decedent held an interest on the valuation_date is a matter of judgment rather than of mathematics see hamm v commissioner supra pincite estate of davis v commissioner supra moreover since valuation is necessarily an approximation it 1s not required that the value that we determine be one as to which there is specific testimony provided that it is within the range of figures that properly may be deduced from the evidence see 250_f2d_242 5th cir affg in part and remanding in part tcmemo_1956_178 estate of davis v commissioner supra we turn first to the parties' dispute over the fair_market_value of decedent's interest in marrero land on the valuation_date without regard to the estate's alternative position re- garding amended article vi as is customary in valuation cases the parties rely extensively on the opinions of their respective experts to support their differing views about the fair_market_value on the valuation_date of decedent's interest in marrero land the estate relies on patrick j egan mr egan a general real_estate appraiser certified by the state of lou- isiana who is executive vice president and a partner of latter blum inc realtors latter blum located in new orleans louisiana and director of the robert w merrick appraisal division of latter blum and whom the court gualified as a real_estate_valuation expert charles h stryker mr stryker who is the managing director of the valuation advisory services of the metropolitan new york office of kpmg peat marwick and whom the court qualified as a stock valuation expert and david chaffe iii mr chaffe who is the founder and the president of the investment banking firm of chaffe associates inc located in new orleans louisiana and whom the court qualified as a stock valuation expert respondent relies on frederick m guice sr mr guice a general real_estate appraiser certified by the state of louisiana who is employed by stephen l guice co inc a real_estate broker and appraisal company located in new orleans louisiana and whom the court qualified as a real_estate_valuation expert and philip w moore mr moore who is chairman of moore associates valua- tions located in jacksonville florida and whom the court gualified as a stock valuation expert each of the experts prepared an initial expert report expert report anda rebuttal expert report rebuttal report we evaluate the opinions of experts in light of the dem-- onstrated qualifications of each expert and all other evidence in the record see anderson v commissioner supra pincite kestate of davis v commissioner t c pincite we have broad dis- cretion to evaluate 'the overall cogency of each expert's analysis ' 838_f2d_330 9th cir mr egan the estate's real_estate_valuation expert pre- pared a rebuttal report with respect to the expert report of mr guice respondent's real_estate_valuation expert and mr guice prepared a rebuttal report with respect to the expert report of mr egan in addition each of the estate's stock valuation experts mr stryker and mr chaffe prepared a rebuttal report with respect to the expert report of respondent's stock valuation expert mr moore and mr moore prepared one rebuttal report with respect to the expert reports of mr stryker and mr chaffe - - quoting 783_f2d_906 9th cir affg in part and revg in part t c memo affg in part and revg in part on another ground tcmemo_1986_318 we are not bound by the formulae and opinions prof- fered by expert witnesses especially when they are contrary to our judgment see 538_f2d_927 2d cir affg tcmemo_1974_285 estate of davis v commissioner supra instead we may reach a determination of value based on our own examination of the evidence in the record see 945_f2d_92 5th cir citing silverman v commissioner supra pincite affg ames v commissioner tcmemo_1990_87 estate of davis v commis-- sioner supra the persuasiveness of an expert's opinion depends largely upon the disclosed facts on which it is based see 337_f2d_432 7th cir affg tcmemo_1963_244 estate of davis v commissioner supra where experts offer divergent estimates of fair_market_value we shall decide what weight to give those estimates by examining the factors used by those experts to arrive at their conclusions see estate of davis v commissioner supra 38_tc_357 while we may accept the opinion of an expert in its entirety see estate of davis v commis-- sioner supra 74_tc_441 we may be selective in the use of any part of such an opinion see estate of davis v commis-- sioner supra 86_tc_547 we also may reject the opinion of an expert witness in its entirety see 523_f2d_1308 8th cir affg 62_tc_684 estate of davis v commis- sioner supra the parties and their respective stock valuation experts agree that in ascertaining the fair_market_value of decedent's interest in marrero land on the valuation_date it is necessary inter alia to determine as of that date the aggregate fair_market_value of marrero land's assets and the aggregate amount of its liabilities in order to calculate its net asset value as of that date based on the stipulations of the parties we have found that as of the valuation_date the aggregate fair_market_value of marrero land's assets excluding the remaining unim- proved real properties was dollar_figure and the parties agree that the aggregate liabilities of the company as of that date totaled dollar_figure although the parties did not stipulate the fair_market_value on the valuation_date of each of the remaining unimproved real properties they did stipulate that the aggregate value of those properties on that date without regard to an absorption discount is dollar_figure according to the estate in order to arrive at the aggregate fair_market_value of the remaining unimproved real properties and ultimately at the net asset value of marrero land as of the valuation_date it is necessary to apply an absorption discount to the stipulated aggregate value of those properties to support that position the estate relies on its real_estate_valuation expert mr egan according to respondent no absorp- tion discount is warranted to support that position respondent relies on respondent's real_estate_valuation expert mr guice and a new_theory advanced for the first time in respondent's answer- ing brief we turn first to respondent's new_theory in respondent's opening brief respondent relied on 79_tc_938 for the following two prop- ositions valuation of stock for tax purposes is a question of fact and where the property to be valued is stock that has never been publicly traded and there is no evidence of arms-- length sales of the stock the value of the stock must be de- termined indirectly for the first time in respondent's an- swering brief respondent relies on estate of andrews v com- missioner supra for the following proposition entity owned real_estate is ineligible for a market absorption discount in the estate_tax arena respondent appears to be arguing that estate to support respondent's new_theory respondent also cites estate of auker v commissioner tcmemo_1998_185 which in turn relies on 79_tc_938 continued of andrews holds that as a matter of law an absorption discount may never be allowed in determining the value of real_estate owned by a corporation or other entity for estate_tax pur- poses we disagree in estate of andrews v commissioner supra we were asked to determine the date-of-death fair_market_value of certain shares of stock in four closely held corporations that were held by the decedent involved in that case all four of those cor- porations were involved in the ownership operation and man- agement of commercial real_estate and they also held some liguid assets like stocks bonds and cash see estate of andrews v commissioner supra pincite the real_estate holdings of the four corporations in question included warehouses apartment build- ings factories offices and retail stores most of which were leased to small tenants under leases for periods of less than continued we are convinced that respondent is advancing respon- dent's new_theory in the answering brief because estate of auker v commissioner supra was decided by the court between the date on which respondent filed the opening brief in this case and the date on which it was required to file the answering brief herein we find respondent's position that entity owned real_estate is ineligible for a market absorption discount in the estate_tax arena to be inconsistent with the stipulation of respondent and petitioner in this case that except for the remaining unimproved real properties owned by marrero land on the valuation_date the respective values of the unimproved real properties owned by marrero land on that date were determined by using a discounted cash-flow analysis which included an absorp- tion discount five years see id one of respondent's experts in estate of andrews performed an appraisal of the assets held by those corporations see id pincite in the case of the real_estate_assets that expert used the following three methods of val- uation comparable sales replacement costs and income-pro- ducing capacity after correlating the values found under each of those methods respondent's expert in estate of andrews arrived at values for the respective assets held by the four corporations in which the decedent there involved owned certain shares of stock see id pincite although the estate in bestate of andrews v commissioner supra did not attack the valuations by respondent's expert of the underlying assets of the four corporations in question it argued that in arriving at overall net asset value adjustments should have been made to reflect costs that would have been incurred if the corporations had liq- uidated all their real_estate properties and placed them on the market at one time the adjustments sought by petitioner are for blockage 1ie absorption dis-- count capital_gains_tax to the seller real_estate commissions and real_estate_taxes and special assess-- ments constituting a lien against the real_estate xk kek we rejected the foregoing argument of petitioner in estate of andrews v commissioner supra we held when liguidation is only speculative the valuation of assets should not take these costs into account because it is unlikely they will ever be incurred id in so holding we relied on the parties' agree- ment which was supported by the record in estate of andrews that there was no reasonable prospect of liquidating the real_estate properties involved there see id we did not hold in estate of andrews that as a matter of law no adjustment is allowable inter alia for blockage e an absorption dis- count with respect to the corporate-owned real properties there involved similarly our holding in estate of auker v commissioner tcmemo_1998_185 that the entity-owned real_estate is ineligible for a market absorption discount was based on the facts that the entities were viable going concerns on the applica- ble valuation_date and neither a sale nor a liquida- tion of the entity-owned real_estate was contemplated at that time we did not hold in kstate of auker v commissioner supra that as a matter of law no absorption discount may be applied in determining the fair_market_value of entity-owned real_estate to the extent that respondent is arguing under respondent's new_theory that as a matter of law entity owned real_estate is ineligible for a market absorption discount in the estate_tax arena we reject that argument in determining the fair market ‘nor did we hold in estate of andrews v commissioner supra that as a matter of law no adjustment is allowable inter alia for so-called built-in capital_gains_tax see 110_tc_530 value of property includible in decedent's_estate the appropri- ate inquiry is a factual one what would a hypothetical willing seller and a hypothetical willing buyer take into account in arriving at a price for the remaining unimproved properties see eg 110_tc_530 see also sec_20_2031-1 estate_tax regs ’ respondent contends for the first time in respondent's answering brief that marrero land did not contemplate liquidat-- ing its remaining vacant land to the extent that respondent is arguing under respondent's new_theory that as a factual matter no absorption discount 1s warranted under estate of andrews v commissioner t c in valuing the ‘since valuation is a question of fact and not of law in at least one case decided after estate of andrews v commis-- sioner t c we allowed an absorption discount in a situation involving corporate-owned real_estate see carr v commissioner tcmemo_1985_19 in carr we were asked to determine the fair_market_value of certain stock in a corporation which owned real_estate and the principal business activity of which was purchasing undeveloped land subdividing and improving it and selling the lots either as such or with homes that it built we also allowed an absorption discount in a situation involving corporate-owned real_estate before estate of andrews v commissioner supra was decided see estate of folks v com-- missioner tcmemo_1982_43 estate of grootemaat v commis-- sioner tcmemo_1979_49 srespondent also contends that marrero land had no plans to liguidate although it is true that marrero land had no plans to liquidate as of the valuation_date that fact is not determi- native of whether an absorption discount may be taken into account in valuing the remaining unimproved real properties that it owned on that date remaining unimproved real properties we shall not consider that argument ’ it is well settled that the court will not consider issues raised for the first time on brief when to do so would prevent the opposing party from presenting evidence that that party might have proffered if the issue had been timely raised see dilleo v commissioner 96_tc_858 affd 959_f2d_16 2d cir 71_tc_874 in the present case the estate had no opportunity to argue let alone present evidence relating to respondent's new_theory we shall now determine whether based on the record before us an absorption discount should be applied in determining the aggregate fair_market_value of the remaining unimproved real properties owned by marrero land on the valuation_date and if so the amount of such a discount the concept of an absorption even if we were to consider such an argument respondent would have the burden_of_proof and the record does not support respondent's contention that marrero land did not contemplate liguidating its remaining vacant land to the contrary we have found that it was anticipated as of the valuation_date that the highest_and_best_use of at a minimum approximately percent of the remaining unimproved real properties was to sell them indeed respondent complains in respondent's answering brief that marrero land did not contemplate selling all the vacant land remaining unimproved real properties as a 'portfolio' or unit thereby conceding that marrero land did contemplate selling that land on the record before us we find the instant case to be distinguishable from 79_tc_938 and estate of auker v commissioner tcmemo_1998_ and respondent's reliance on those cases to be misplaced - - discount with respect to real_estate derives from the concept of a blockage discount with respect to stock according to the concept of a blockage discount with respect to stock a block of stock may be so large in relation to the actual sales on the existing market that it could not be liquidated within a rea- sonable period of time without depressing the market see eg 127_f2d_214 10th cir affg 43_bta_1010 bage v howell 116_f2d_158 5th cir 49_tc_108 sec_20_2031-2 estate_tax regs in the case of real_estate the principle of supply and demand may warrant applica- tion of an absorption discount that is because the disposition within a reasonable period of time of similar real properties would result in those properties being in direct competition with each other and other similar real properties in the marketplace such an abrupt increase in supply would depress the price for which those properties would sell assuming that demand were to remain constant the element of competition which is a price depressant that is taken into account where similar real proper- ties are valued as a whole is not taken into account where such properties are valued individually and the different values are totaled in deciding whether to apply an absorption discount to the stipulated value viz dollar_figure of the remaining unimproved - - real properties and if so the amount of such a discount we shall consider the opinions of the parties' respective real_estate_valuation experts to see if they are of any assistance to us prior to the trial in this case the parties informed those experts that they had agreed that the aggregate value of the remaining unimproved real properties without taking into account an absorption discount was dollar_figure the parties instructed those experts to use that stipulated value in determining the aggregate fair_market_value of those properties we note initially that the parties' respective real_estate_valuation experts agree that the value of the remaining unim- proved real properties was negatively affected by the economic conditions prevailing as of the valuation_date in the market in new orleans louisiana in which those properties were located it is the opinion of mr egan the estate's real_estate_valuation expert that the stipulated value of the remaining unimproved real properties which was determined pursuant to the comparable sales_method under which sales of comparable real properties are used to determine value is only the first step in the valuation analysis for determining the aggregate fair_market_value of the properties in question that is because mr egan believes tn fact mr guice respondent's real_estate_valuation expert stated in his expert report that he expected those adverse economic conditions to continue until the mid-1990's that as of the valuation_date the supply of unimproved_real_estate in the market in which the remaining unimproved real properties were located far exceeded the demand for such real_estate and that those properties could not have been sold within a reasonable period of time after the valuation_date which in his opinion was one year consequently mr egan applied an absorption discount of dollar_figure which he deter- mined pursuant to a discounted cash-flow analysis to the stipu- lated value of the remaining unimproved real properties in order to determine the aggregate fair_market_value of those properties on the valuation_date mr guice respondent's real_estate_valuation expert conceded at trial that as of the valuation_date the supply of unimproved_real_estate in the market in which marrero land's remaining unimproved real properties were located far exceeded the demand for such real_estate when cross examined at trial about the remaining unimproved real properties that were zoned as commercial industrial multifamily residential and wetlands which accounted for approximately percent of the stipulated value of the remaining unimproved real properties mr guice also admitted that those properties could not have been sold within one year after the valuation_date nonetheless mr guice refused to apply an absorption discount in determining the aggregate fair_market_value of those or any other remaining --- - unimproved real properties according to mr guice the com-- parable sales_method is the preferred method of valuing real_estate and that method was used in arriving at the stipulated value as of the valuation_date ie dollar_figure of the re- maining unimproved real properties consequently in mr guice's opinion that stipulated value is the aggregate fair_market_value on that date of those properties mr guice's approach to determining the fair_market_value of each of the remaining unimproved real properties appears to be inconsistent with his approach to determining the fair_market_value of each of the other unimproved real properties that marrero land owned on the valuation_date with respect to the remaining unimproved real properties the fair market values of which are in dispute mr guice did not apply an absorption discount with respect to the other unimproved real properties the fair market values of which the parties have stipulated mr guice used a discounted cash-flow analysis which included an absorption discount in an attempt to explain the apparent inconsistency in his approaches mr guice stated in his expert report the properties in question dollar_figure consist of varying size lots and parcels of ground varying from a few thousand square feet up to acres both with and without building improvements - - these various individual sites lie in developed subdivisions having different zoning classifications and different highest and best uses unlike large tracts of raw land many of these subdivisions were developed more than a decade ago hence there is no reasonable definitive pattern of recent sales and pricing the appraiser can only rely on pertinent market activity market expectations and market experience market_value and the discounted cash_flow dcf anal- ysis should be supported by market--derived data and the assumptions should be both market and property specific the appraiser judged that there was not a reasonable pattern of market activity and market expectations for said properties the appraiser chose to arrive a sic the indicated value of these various properties using the sales comparison or market data approach of direct comparison using recent sales of similar or like prop- erties we do not believe that the foregoing points justify mr guice's view that no absorption discount should be applied in valuing the remaining unimproved real properties in our opin- ion points and above set forth mr guice's concerns about the manner in which mr egan the estate's real_estate_valuation expert calculated the amount of the absorption dis-- count that he applied to the remaining unimproved real prop- erties they do not support mr guice's opinion that no such discount should be applied with respect to point above we agree with mr egan that that point supports mr egan's valuation approach because - - a potential purchaser cognizant that ina ten year old subdivision where there is no reasonable definitive pattern of recent sales and pricing would anticipate that extended marketing periods would be encountered on unsold remaining inventory and that holding costs would be incurred with respect to point above we also agree with mr egan that if an absorption analysis that was market and property specific had been performed pertinent market activity would have come to light such an analysis would have tested the sensitivity of zoning size and location by his mr guice's own admission there was not a reasonable pattern of market activity or market ex- pectations for said properties this is precisely why a normal marketing period would not have been expected and an orderly sell-off over time needed to be con- sidered mr guice also failed to explain satisfactorily inter alia why an absorption discount should apply to certain unimproved real properties owned by marrero land on the valuation_date but not to the remaining unimproved real properties that it owned on that date which were in the same geographic market and some of which had the same types of zoning and were directly contiguous to the unimproved real properties to which he applied a dis-- counted cash-flow analysis which included an absorption discount mr guice admitted at trial that the fact that real properties are not contiguous does not determine whether or not to apply a discounted cash-flow analysis which included an absorption discount and he conceded that he had applied such a discounted cash-flow analysis to certain real properties that were not contiguous to each other and that therefore did not constitute a subdivision mr guice acknowledged in a deposition which was taken by the estate prior to the trial in this case and which was read into the record at that trial that if an attempt were made to sell as one unit certain of the parcels of real_estate owned by marrero on the valuation_date an absorption discount would have to be applied he also acknowledged at trial that he would have applied an absorption discount if several parcels of land that comprised the remaining unimproved real properties were sold as one unit in addition mr guice admitted at trial that there generally is a difference between valuing individual parcels of real_estate separately and valuing an entire portfolio of parcels as a whole furthermore mr guice admitted at trial that an absorption discount analysis involves considering the time that it takes to sell property in relation to the time_value_of_money that is to say cash today is worth more than cash in hand in the future mr guice also acknowledged that for purposes of valuing mul- tiple parcels of vacant land it is necessary to discount the cash_flow to be derived from the sale of those parcels in mr guice's rebuttal report which contains inappropriate references to and attachments of matters that were the subject of settlement discussions between the parties in this case mr guice does not set forth a reasoned analysis in rebuttal to the analysis of mr egan instead in his rebuttal report mr guice's criticism of the aggregate fair_market_value of the remaining unimproved real properties that mr egan determined appears to be grounded in mr guice's conclusion that the value arrived at by mr egan simply was too low especially when considered in relation to the aggregate value of the remaining unimproved real properties that mr egan had determined in his valuation analysis before he applied an absorption discount and before the parties agreed to stipulate to the aggregate value of those properties without applying such a discount on the instant record mr guice has failed to persuade us that no absorption discount should be applied to any of the remaining unimproved real properties we did not find mr guice's opinion as to the aggregate fair_market_value of those properties to be reliable and we shall not rely on it in making that determination according to mr egan in attempting to value multiple real properties it is necessary to determine the length of time that it would take to sell such properties and depending on market ‘upon guestioning by the court mr egan indicated that he would use the methodology described in his expert report regard- less whether or not the parties had agreed to an aggregate value of the remaining unimproved real properties that was higher or lower than the value to which they ultimately stipulated conditions to apply a discounted cash-flow analysis which included an absorption discount which he also referred to as a subdivision analysis to arrive at the values of such properties mr egan acknowledged that if all the remaining unimproved real properties could have been sold within a reasonable period of time after the valuation_date which he assumed to be one year the prices established under the comparable sales_method would have been the equivalent of the fair_market_value of each of those properties however mr egan opined and mr guice conceded that because of market conditions the remaining unimproved real properties could not have been sold within a one- year period of time consequently as a result of the prevailing market conditions on the valuation_date mr egan concluded that it was necessary to use a discounted cash-flow analysis which he considers to be the same as a subdivision analysis according to mr egan such an analysis considers a regular stream of income over a period of time from the sale of multiple properties such as the remaining unimproved properties that marrero land owned on the valuation_date and discounts the net periodic cash_flow projected for such properties to a present_value with an ap- propriate discount rate that reflects market conditions mr ekgan indicated that a discounted cash-flow analysis or subdivi- sion analysis which includes an absorption discount is not limited to multiple parcels of real_property that are ina single subdivision or tract of land but is used in any valuation of multiple real properties if they cannot be sold within a rea- sonable period of time in applying a discounted cash-flow analysis to the remaining unimproved real properties mr egan separated those properties into the following categories or types based on the zoning applicable to those properties commercial industrial multi- family residential single-family residential wetlands un- restricted and miscellaneous except for the wetlands and unrestricted categories for which no empirical data were avail- able mr egan estimated based on available data how long it would take for the market to absorb each category or type of property by comparing the volume of unimproved_real_estate located on the west bank of the mississippi river in the new orleans metropolitan area that fit within each such category and that was sold over certain time periods to the value of the remaining unimproved real properties of each such category that marrero land owned on the valuation_date and that also was located on the west bank of the mississippi river in that area mr egan assumed that as of the valuation_date marrero land could have captured percent of the demand for real_estate in the prevailing market he estimated that except for the wetlands and the unrestricted categories of real_property it would have taken the market from two years to years depending on the type of property to absorb the remaining unimproved real prop- erties as for the wetlands and unrestricted categories of real_property mr egan estimated that it would have taken five years for the market to absorb those types of property because of the large amount of land within those categories that marrero land owned on the valuation_date mr egan allocated the stipulated value of the remaining unimproved real properties viz dollar_figure to the different types of such properties and to the years over which each of those types of properties would be absorbed by the market projected absorption period in order to determine the projected gross_receipts therefrom mr egan projected the costs such as marketing costs sales commissions overhead and administration and property taxes that would be incurred as a result of sales efforts during the projected absorption period for each category of the remaining unimproved real properties with respect to each year of the applicable projected absorption period for each such category mr egan reduced the projected gross_receipts by those projected costs and projected developer's profit for that year to arrive at marrero land's prospective cash_flow before debt service mr egan then determined a discount rate of percent for the applicable projected absorption period for each category of property which was supposed to reflect investor risk and market conditions with respect to each such category in determining that discount rate mr egan relied on the rate of return on the sale by a partnership between and of industrial real_estate situated in an industrial park in the metropolitan new orleans area which he adjusted to take account of the respective pro- jected absorption periods and risks that he determined for the various categories of the remaining unimproved real properties finally mr egan discounted the prospective cash_flow for each year of each projected absorption period back to the valuation_date in order to arrive at the fair_market_value of the prop- erties within each of the categories of remaining unimproved real properties on that date and totaled each such value to arrive at the aggregate fair_market_value on that date of those properties which he determined to be dollar_figure respondent points to certain alleged deficiencies in mr egan's analysis respondent contends that mr egan's application of an absorption discount as part of his discounted cash-flow analysis is not warranted when real_estate is already developed and awaiting sale to the ultimate consumer we disagree we have applied an absorption discount in valuing developed lots of real_estate see eg carr v commissioner tcmemo_1985_ on the instant record we find that a willing hypothetical buyer and a willing hypothetical seller would consider the rate of absorption of similar real properties whether developed or undeveloped in the prevailing market in deciding the price for such properties respondent also contends that mr egan improperly assumed that all of the properties within each of the different catego- ries of the remaining unimproved real properties would have competed in the marketplace we agree with respondent we believe that only those real properties in each category that are similar in size and that are valued before application of an absorption discount at approximately the same price per square foot would have competed with one another we are also concerned with certain other aspects of mr egan's valuation analysis mr egan included all of the re- maining unimproved real properties in his discounted cash-flow analysis even though in his view the highest_and_best_use of certain of those properties was not for retail_sale we believe that mr egan should have included in his discounted cash-flow analysis only those remaining unimproved real proper- ties whose highest_and_best_use was to sell them see estate of andrews v commissioner t c pincite mr egan does not explain how he arrived at an absorption period of five years for the unrestricted and wetlands categories of those properties in addition mr egan states that research was conducted for comparable sales transactions by property type for the period through with respect to the industrial category of the properties in question and that case research was limited to the time frame for the commercial multifamily residential and single-family residential categories of those properties however he does not adequately explain why different time frames were used for the industrial and for the commercial multifamily residential and single-family residen- tial categories of the remaining unimproved real properties furthermore while mr egan claims to have considered the time period consisting of through with respect to the two residential categories of properties in question in fact he used with no explanation comparable sales transactions from through for the multifamily residential category and from through for the single-family residential cat-- egory we also found the basis on which mr egan calculated the discount rate that he applied to be unacceptable mr egan calculated that rate based on the rate of return on the sale by a partnership between and of industrial real_estate situated in an industrial park in the metropolitan new orleans area which he adjusted to take account of the respective pro- jected absorption periods and risks that he determined for the various categories of the remaining unimproved real properties that sale took place well after the valuation_date of date was not reasonably foreseeable on that date and should not have been taken into account in valuing the remaining unimproved real properties as of that date see 88_tc_1197 moreover even assuming arguendo that it had been appropriate to use the postvaluation date sale on which mr egan relied in valuing the remaining unimproved real properties we are not persuaded that the rate of return by one partnership on one sale of an industrial park is necessarily the rate of return that could be expected with respect to the different categories of the remaining unimproved_real_estate properties taking into account the foregoing problems that we have with mr egan's valuation analysis and bearing in mind that valuation is necessarily an approximation and a matter of judgment rather than of mathematics see estate of davis v commissioner t c pincite on which the estate has the burden_of_proof see rule a we find that an absorption discount of dollar_figure million should be applied to the stipulated value viz dollar_figure of the remaining unimproved real properties in arriving at the aggregate fair_market_value of those properties on the valuation_date consequently we further find that as of that date the aggregate fair_market_value of those properties was dollar_figure and that the aggregate fair_market_value of marrero land's assets was dollar_figure we shall now consider the views of the parties' respective stock valuation experts each of whom determined the fair_market_value of decedent's interest in marrero land on the valuation_date we turn first to respondent's stock valuation expert mr moore mr moore applied the following three approaches in valuing decedent's interest in marrero land discounted net asset value approach public market multiples approach and liguidation value approach in arriving at a value under the discounted net asset value approach mr moore applied a real_estate company discount of percent to the net asset value of marrero land as of the valuation_date mr moore determined that net asset value by relying on inter alia mr guice's determina-- tion of the aggregate fair_market_value of the remaining unim-- proved real properties on that date he then applied a percent lack-of-marketability discount and arrived at a value for decedent's interest in marrero land as of the valuation_date of dollar_figure mr moore considered the discounted net asset value approach to be quite realistic we have considered all of the contentions of respondent regarding mr egan's valuation of the remaining unimproved real properties that are not discussed herein and we find them to be without merit under the public market multiples approach mr moore applied a 30-percent real_estate company discount to the ag- gregate value of the unimproved real properties owned by marrero land on the valuation_date he determined that value by using inter alia mr guice's determination of the aggregate fair_market_value of the remaining unimproved real properties as of that date application by mr moore of a 30-percent real_estate company discount to the value of unimproved real properties owned by marrero land on the valuation_date resulted in what mr moore described as the implied public market capitalization of the company's unimproved real properties mr moore then capitalized the earnings book_value and dividends respectively of marrero land to arrive at what he referred to as the implied public market capitalization of the company's income-producing prop- erties using each of those factors he then added the implied public market capitalization of the unimproved real properties owned by marrero land as of the valuation_date to the implied public market capitalizations of its income-producing properties determined by using earnings book_value and dividends re- spectively which resulted in what he characterized as the implied market capitalization of marrero land using each of those factors he determined what he described as the respective implied public market values of decedent's interest in marrero land as of the valuation_date using earnings book_value and dividends respectively by multiplying the respective implied market capitalizations of marrero land using those factors by the percentage interest of decedent in the company as of that date finally mr moore applied a 35-percent lack-of-marketability discount to each of those implied public market values to arrive at the following values of decedent's interest in marrero land on the valuation_date using earnings book_value and dividends respectively dollar_figure dollar_figure and dollar_figure according to mr moore the public market multiples approach is essen- tially a different way of valuing the improved real_estate to our view it is a less exact approach than the discounted net asset value approach which utilizes the appraised value of the improved real_estate investments under the liquidation value approach mr moore applied a 10-percent bulk sales discount to the aggregate value of the real properties owned by marrero land on the valuation_date which he determined by relying on inter alia mr guice's value of the remaining unimproved real properties the resulting product was what mr moore characterized as the liquidation value of marrero land's real properties as of the valuation_date he reduced that liquidation value by the book_value of those real properties to determine what he described as capital_gain in liquidation mr moore applied a 34-percent capital_gains_tax rate to that capital_gain resulting in a capital_gains_tax of dollar_figure he reduced the aggregate value of the real properties of marrero land on the valuation_date by the amount of that capital_gains_tax in order to arrive at the net_proceeds from real properties in liquidation mr moore added the value of the other assets owned by the company on the valuation_date to those net_proceeds to arrive at what he characterized as total assets of the com- pany he reduced those total assets by the aggregate liabilities that the company had as of the valuation_date to arrive at what he termed the liquidation value of the company viz dollar_figure mr moore applied a minority discount of percent to that liguidation value which resulted in what he character- ized as an implied market capitalization of dollar_figure he determined what he described as the implied public market_value of decedent's interest in marrero land on the valuation_date by multiplying the implied market capitalization by the percentage interest in marrero land that decedent owned on that date mr moore then applied a 35-percent lack-of-marketability discount to the implied public market_value of decedent's interest in marrero land on the valuation_date to arrive at a value of that interest under the liquidation value approach of dollar_figure mr moore considered the liquidation value approach to be significant mr moore indicated in his expert report that he was in- structed by respondent to ignore the effect of amended article vi and the voting_trust in determining the fair_market_value of decedent's interest in marrero land on the valuation_date mr moore admitted at trial that if he had not been instructed to ignore amended article vi and the voting_trust he would have applied an additional 15-percent discount in determining the fair_market_value of decedent's interest in marrero land approxi- mately four percent to six percent of which was attributable to the voting_trust mr moore acknowledged at trial that in valuing decedent's interest in marrero land he placed the greatest weight on its net asset value as of the valuation_date determined by using inter alia mr guice's value for the remaining unimproved real properties that was the case not only under mr moore's dis-- counted net asset value approach but also under his public market multiples approach and his liquidation value approach ’ in this connection mr moore had only one material criticism of the respective valuation analyses by mr chaffe and mr stryker that were within the realm of his expertise as a stock valuation expert ’ according to mr moore in their respective expert 3to the extent mr moore relied on his liquidation value approach which does not appear to be the case despite his having indicated that such an approach is significant we find such reliance to be unwarranted that is because decedent's interest in marrero land as of the valuation_date was a minority interest that could not force the liquidation of the company most of mr moore's rebuttal report attempted to rebut mr egan's valuation analysis of the remaining unimproved real continued reports the estate's stock valuation experts seemed to turn their backs on standard methodology of valuing a real_estate_holding_company which calls for important weight to be given to net asset value contrary to mr moore's assertion marrero land is not merely a real_estate_holding_company it is an operating company that acquires develops manages improves maintains leases and sells real_estate we have examined the respective reports and the testimony of the estate's stock valuation experts and find that they properly took all those facts into account in their respective valuation analyses of decedent's interest in marrero land on the valuation_date we have examined mr moore's reports and his testimony at trial based on that examination we believe that mr moore improperly accorded disproportionate weight to the company's net asset value determined by relying on inter alia mr guice'ss opinion as to the value of the remaining unimproved real properties in determining the fair_market_value of decedent's interest in marrero land on the valuation_date on the record before us we are not persuaded continued properties respondent offered mr moore and we found him to be gualified as a stock valuation expert not a real_estate val- uation expert at trial respondent stipulated that the portions of mr moore's rebuttal report addressing real_estate_valuation matters should be deemed stricken from the record in this case and the court so ordered that mr moore's opinion as to the fair_market_value of dece- dent's interest in marrero land is reliable and we shall not rely on it in determining the value of decedent's interest in marrero land on the valuation_date the estate's stock valuation expert mr stryker examined inter alia the history ownership man- agement employees and financial condition of marrero land as well as the outlook for the company as of that date mr stryker considered each of the following three principal ap- proaches to value prescribed by the uniform standards of pro- fessional appraisal practice the cost approach the market approach and the income approach mr stryker used the cost approach and the market approach he considered but did not use the income approach because the management of marrero land had not prepared long-term income projections for the company under the cost approach mr stryker used the net asset value method to determine the fair_market_value of decedent's interest in marrero land he determined the net asset value of marrero land on the valuation_date by using inter alia the value of the remaining unimproved properties determined by mr egan mr stryker discounted that net asset value by percent based on his analysis of the company and of data relating to the discount from net asset value at which certain publicly traded real_estate operating entities were being freely traded on the -- - public market he then applied a 35-percent discount for lack- of-marketability after applying those discounts mr stryker determined under the cost approach that the fair_market_value on the valuation_date of the common_stock of marrero land ona minority noncontrolling basis was dollar_figure per share under the market approach mr stryker first determined the value of the stock of marrero land as if it were freely traded he computed that value by analyzing and comparing the operating performances and financial conditions of selected comparable publicly traded real_estate companies and of marrero land in comparing marrero land and the comparable companies mr stryker examined size profit margins earning power e turnover ratios and rates of return long-term return ie annual growth rates and financial risk e capital structure and fixed-charges coverage mr stryker indicated that investors in freely traded common stocks of public companies generally eval- uate those stocks with investor appraisal ratios such as price- to-earnings ratios price-to-cash flow ratios and price-to- tangible book_value ratios and dividend yields because marrero land was an s_corporation as of the valuation_date and its and expected future distributions were not comparable to div- idends paid_by public companies mr stryker did not consider dividend yields in his market approach to value mr stryker's expert report set forth the price-to-earnings ratios and the price-to-cash flow ratios of the comparable public companies that he selected based on average five-year average three-year latest year and latest 12-months earnings and cash_flow ’ respectively mr stryker's expert report set forth the price-to-tangible book_value ratios of the comparable public companies that he selected by comparing each such company's public price during the valuation period to its latest year-end tangible book_value and its return on equity for the latest year and median for the latest five years in determining the price- to-earnings ratios price-to-cash flow ratios and price-to- tangible book_value ratios for marrero land based on an examina-- tion of those respective ratios for the comparable public compa- nies that mr stryker selected mr stryker made adjustments that he considered to be appropriate for differences between marrero land and those companies mr stryker calculated the respective price-to-earnings ratios and the price-to-cash flow ratios for marrero land based on average three-year and latest year earnings and cash_flow determined both as net_income plus depreciation the price-to-cash flow ratios of the comparable companies that mr stryker selected contained price-to-cash flow ratios of those companies based on average five-year average three- year latest-year and latest 12-months cash_flow defined as net_income plus depreciation and amortization and total capital- ization to average five-year average three-year latest-year and latest 12-months pretax pre-interest cash_flow ebitda - - and amortization and ebitda in determining the respective price-to-earnings ratios and price-to-cash flow ratios of marrero land mr stryker gave the greatest weight to the respective indicated values based on its latest year earnings and cash_flow determined both as net_income plus depreciation and amortization and ebitda with respect to the price-to-tangible book_value ratios mr stryker concluded that the comparable public compa-- nies that he selected sold at between percent and percent of tangible book_value according to mr stryker marrero land's rates of returns on equity of percent for the latest year and median of percent for the latest five years did not compare favorably with the rates of those public compa- nies as a result mr stryker determined that a ratio of price- to-tangible book_value of percent was applicable to marrero land's common_stock as of the valuation_date the indicated values that mr stryker determined on the basis of an examination of price-to-earning ratios price-to-cash flow ratios and price-to-tangible book_value ratios resulted in the following indicated values per share of stock of marrero land as of the valuation_date indicated appraisal ratios value per share price-to-earnings dollar_figure price-to-cash flow net_income plus depreciation and amortization big_number price-to-cash flow ebitda big_number price-to-tangible book_value big_number in reconciling the foregoing indicated values mr stryker gave the greatest weight to the indicated value based on price-to- earnings ratios and the least weight to the respective indicated values based on price-to-cash flow ratios ebitda and price-to- tangible book_value ratios mr stryker concluded under the market approach that the freely traded value of the common_stock of marrero land as of the valuation_date was dollar_figure rounded per share mr stryker then applied a discount of percent because the holder of a mi- nority and noncontrolling interest in the common_stock of marrero unlike the holders of common_stock in the selected public companies had no market for his or her shares other than by a private sale and could not compel registration ’ after applying that discount mr stryker determined under the market approach that the fair_market_value on the valuation_date of the common_stock of marrero land on a minority noncontrolling basis was dollar_figure per share ' tn determining that discount mr stryker did not consider amended article vi but he did give consideration to the voting_trust mr stryker gave equal weight to the respective values that he determined under the cost approach and the market approach and determined that the fair_market_value of decedent's interest in marrero land on the valuation_date was dollar_figure rounded per share or dollar_figure 1' in determining the fair_market_value of decedent's interest in marrero land on the valuation_date mr chaffe who also was the estate's stock valuation expert took into account factors unique to marrero land that were similar to the factors con- sidered by mr stryker mr chaffe determined that fair_market_value by using the following approaches a market approach using comparative analyses to publicly traded a guideline companies and b real_estate_investment_trusts reit's and real_estate operating companies reoc's an income approach utilizing a discounted cash_flow model and an asset approach utilizing a liguidation model asset approach liguidation model although mr stryker considered in his valuation process the book_value price set forth in amended article vi he did not use that price in determining the fair_market_value of decedent's interest in marrero land on the valuation_date because his de- termination of that fair_market_value was less than that price he concluded that no person would decide to buy decedent's in- terest in marrero land at book_value pursuant to amended article vi since that value would have been higher on the valuation_date than the fair_market_value of that interest that he determined we turn first to the asset approach ligquidation model used by mr chaffe under that approach mr chaffe considered a liguidation model of marrero land on the valuation_date under which he assumed that its assets were sold on that date at their respective fair market values the aggregate fair_market_value on the valuation_date of the remaining unimproved real properties that mr chaffe used was that value determined by mr egan although mr chaffe considered the asset approach liquidation model he concluded that it was not an appropriate approach to use in determining the value of decedent's interest in marrero land which was a minority interest that had no ability to force the company's liquidation or the disposition of its assets the results that mr chaffe obtained under the asset approach liq- uidation model were used by him only as an indication of an outside limit or range of value under the market approach mr chaffe analyzed and compared certain financial data of five publicly traded guideline com- panies and marrero land mr chaffe made adjustments for dif- ferences between those companies and marrero land and by im-- plicit weighting concluded under the market approach that the marketable minority value of the common_stock of marrero land using publicly traded guideline companies was dollar_figure because marrero land's primary asset on the valuation_date was real_estate mr chaffe also did a comparison under the -- - market approach of marrero land to a group of publicly traded reit's and reoc's that he selected from the realty stock review which publishes a market analysis of reit's and reoc's their net asset values and dividend yields mr chaffe indicated in his expert report that the selection of reit's and reoc's as a guide- line for comparison was intended to give actual free market pricing comparisons for the common_stock of marrero land which did not trade freely in an open marketplace the following is a summary of the various pricing calculations and tests that mr chaffe performed reit's value indication net asset value’ dollar_figure pretax earnings big_number actual distribution big_number assuming marrero land pays out of big_number earnings finding of value by implicit weighting dollar_figure reoc's value indication net asset value’ dollar_figure after-tax earnings big_number dividends big_number finding of value by implicit weighting dollar_figure ‘8tn determining the net asset value of marrero land mr chaffe relied on inter alia mr egan's valuation of the re- maining unimproved real properties see supra note mr chaffe concluded under the market approach that the marketable minority value as of the valuation_date of the common_stock of marrero land as voting_stock was dollar_figure million using the reit models and dollar_figure million using the reoc models under the income approach mr chaffe essentially used a discounted cash_flow model under which current expected cash_flow was used as a basis for determining the fair_market_value of the common_stock of marrero land on the valuation_date the dis-- counted cash_flow model that mr chaffe used was based on cash_flow available to a minority shareholder according to mr chaffe a discounted cash_flow dcf model is a method used to determine the minority equity price of a company by a discount or present_value_method applied to the future cash_flow of the company available to the mi- nority shareholder through dividends or growth from retained earnings in such a dcf model the investor receives the free cash_flow which is the cash gen- erated by the company that is available to pay div- idends or be reinvested to produce future profits the future stream of annual cash_flow and the terminal or residual_value must be discounted to arrive at the present_value in applying the discounted cash_flow model mr chaffe assumed that cash_flow is the amount of money available to benefit minority shareholders based on historical cash flows of marrero land the outlook for the company and for the industry and discussions with the company's management mr chaffe de- termined that dollar_figure was the appropriate level of free cash -- - flow in the base_year to date of the discounted cash_flow model the model that mr chaffe used considered a seven-year period of cash_flow of the company which mr chaffe assumed would remain level throughout the discounting period mr chaffe adjusted the discount rate because he assumed that there would be no growth in the cash_flow of marrero land over that seven-year period mr chaffe's discounted cash_flow model further assumed a terminal value equal to the liguidation value of marrero land which according to mr chaffe assured sale of the real_estate held by the company at its appraised value the discount rate that mr chaffe used was the rate of return that an investor would require to assume the risk of owning stock of the company in determining that discount rate mr chaffe con- sidered returns available on other investments as well as an evaluation of the risk level of marrero land and a comparison of that risk level with market-based returns on equity securities with similar risks mr chaffe used a discount rate of percent based on the yield on treasury bonds as of the valuation_date and historical equity premiums the yield on a seven-year treasury bond in date was percent risk free rate as reported in ibbotson associates yearbook ibbotson yearbook the equity risk premium based on a broad list of traded equities s p index was percent mr chaffe added the small-company stock risk premium of percent which he also took from the ibbotson yearbook to the historical risk premium of the standard poor continued --- - mr chaffe determined under the income approach utilizing a discounted cash_flow model that the marketable minority value of the company's stock as of the valuation_date was dollar_figure the value indications that mr chaffe arrived at for the marketable minority value of the common_stock of marrero land on the valuation_date under the different valuation approaches that he used were valuation approach value indication market approach publicly traded guideline companies dollar_figure reit's big_number reoc's big_number income approach using discounted cash_flow model big_number based on a review of the various tests of value that he used and using implicit weighting mr chaffe determined that the aggregate as if traded value of the common_stock in minority blocks of shares of marrero land as of the valuation_date was dollar_figure that value resulted from a weighting upward from the respective values that he determined under the market ap- proach using publicly traded guideline companies and the income approach utilizing a discounted cash_flow model to the market continued index adding those three rates indicated an expected_return rate for the smaller-company traded stocks of percent percent risk free rate plus percent s p index plu sec_3_7 percent small-company stock premium mr chaffe did not adda specific company risk premium because he used a no-growth model of future cash_flow -- - approach using reit models which emphasized asset values and pretax levels of earnings and cash_flow mr chaffe applied a discount of approximately five percent in order to reflect the fact that decedent's interest in marrero land was governed by the voting_trust and therefore was a non- voting interest and a discount for lack of marketability of percent mr chaffe determined that the fair_market_value of decedent's interest in marrero land on the valuation_date was dollar_figure per share or dollar_figure respondent asserts that we should not rely on the respective opinions of mr stryker and mr chaffe respondent contends that in considering the price-to-earnings ratios of publicly traded companies under mr stryker's market approach he used the latest-year earnings rather than the higher average three-year earnings or the even higher average five-year earnings mr stryker did not use the average five-year earnings because that earnings level was much higher than marrero's expected future recurring earnings level we agree with mr stryker's judgment not to use the average five-year earnings mr stryker used the average three-year earnings for and the latest year imr chaffe considered in his valuation analysis amended article vi however because he determined that the fair_market_value of decedent's interest in marrero land on the valuation_date was less than that book_value and that consequently the book_value purchase options would not be exercised mr chaffe did not use that book_value price in his valuation analysis -- - earnings however he gave the greatest weight to the indicated value based on the latest year earnings given the economic conditions extant in relative to and we agree with mr stryker's judgment to give the greatest weight to earnings in determining indicated value using the price- to-earnings ratios method respondent claims that mr chaffe did not use but should have used the net asset value approach in valuing decedent's interest in marrero land while respondent is correct that mr chaffe did not use the net asset value approach mr chaffe did place very substantial weight on marrero land's net asset value in his market approach using reit's mr chaffe placed the greatest weight on that approach in determining the aggregate as if traded value of the common_stock in minority blocks of marrero land as of the valuation_date to which he applied discounts for nonvoting_stock and lack of marketability in order to arrive at the fair_market_value of decedent's interest in marrero land on that date on the record before us we are satisfied with the respec-- tive valuation analyses of mr stryker and mr chaffe in deter- mining the fair_market_value of decedent's interest in marrero land on the valuation_date however each of those respective we have considered all of the arguments of respondent continued analyses must incorporate our finding as to the aggregate fair_market_value on that date of the remaining unimproved real properties of marrero land we have incorporated that finding into the respective valuation analyses of mr chaffe and mr stryker which results ina fair_market_value on the valuation_date of decedent's interest in marrero land of dollar_figure under mr stryker's analysis and dollar_figure under mr chaffe's analy- sis on the instant record we find that those values set the appropriate range from which we may determine the fair_market_value of that interest on that date based on our examination of the entire record in this case and bearing in mind that valuation is necessarily an approxima- tion and a matter of judgment rather than of mathematics see estate of davis v commissioner t c pincite on which the estate has the burden_of_proof see rule a we find that on the valuation_date the fair_market_value of decedent's interest in marrero land is its book_value ie dollar_figure continued relating to the estate's stock valuation experts that are not addressed herein and we find them to be without merit -because the fair_market_value of decedent's interest in marrero land on the valuation_date that we have found does not exceed the book_value of that interest ie dollar_figure de- termined under amended article vi we shall not address the estate's alternative position that because amended article vi controls the fair_market_value for estate_tax purposes the continued to reflect the foregoing decision will be entered under rule continued maximum fair_market_value of that interest on that date is its book_value
